Exhibit 10.4 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. AMENDMENT TO SUPPLY AND DISTRIBUTION AGREEMENT This Amendment,effective as of June 1, 2011 (the “Effective Date”), modifies the Supply and Distribution Agreement between Heska Corporation (“Heska”) and Boule Medical AB (“Boule”), dated June 17, 2003, hereinafter referred to as “Amendment No. 7”, as modified by Amendment Letter dated June 1, 2004 (hereinafter referred to as “Amendment No. 1”), Amendment Letter dated December 31, 2004 (hereinafter referred to as “Amendment No. 2”), Amendment Letter dated July 12, 2005 (hereinafter referred to as “Amendment No. 3”), Amendment Letter dated March 20, 2007 (hereinafter referred to as “Amendment No. 4”), Amendment Letter dated January 23, 2008 (hereinafter referred to as “Amendment No. 5”) and Amendment to Supply and Distribution Agreement effective as of October 1, 2008 (hereinafter referred to as “Amendment No. 6”), collectively referred to as the “Original Agreement”. 1. Section 1.2.Section 1.2 “Analyzer”, of the OriginalAgreement is hereby deleted in its entirety and replaced with the following: 1.2 “Analyzer” means the BM800 Veterinary Hematology Analyzer (HemaTrue™ Veterinary Hematology Analyzer) manufactured by Boule or a similar three (3) part veterinary analyzer sold by Boule in the future replacing the BM800 Veterinary Hematology Analyzer. 2. Section 1.10.A new Section 1.10 “Out-of-Box Failure” consisting of the following is hereby added to the Original Agreement: 1.10 “Out-of-Box Failure” means an Analyzer which is not in compliance with the specifications as set forth in Appendix B the first time an analyzer is under installation by a Heska employee or subdistributor in a clinic if during the Warranty Period defined in Section 6.1(c). 3. Section 1.11.A new Section 1.11 “Region” consisting of the following is hereby added to the Original Agreement: 1.11 “Region” means Europe (excluding Denmark, Finland, Norway and Sweden), Australia, New Zealand and Brazil. 4. Section 2.1.Section 2.1 “Distribution Right”, of the OriginalAgreement is hereby modified by adding the following as the final sentence of Section 2.1: Boule hereby grants Heska the non-exclusive right to promote, market, sell and distribute Product in the Field and within the Region. 1 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. 5. Section 2.2.Section 2.2 “Subdistributors”, of the OriginalAgreement is hereby modified by adding the following as the final sentence of Section 2.2: Heska shall have the right to appoint subdistributors to promote, market, sell and distribute Product in the Field and within the Region. 6. Section 2.3.Section 2.3 “Restrictions”, of the Original Agreement is hereby deleted in its entirety and replaced with the following: 2.3 Restrictions.Without the prior written consent of Boule, Heska undertakes not to manufacture or distribute within the Territory or the Region any products that are similar or identical to or otherwise competing with any of the Products, except that Heska shall have the right to manufacture and/or distribute a five (5) part differential hematology system within the Territory and/or the Region. Moreover, Heska will refrain without Boule’s prior written consent, to the extent admissible under any mandatory law applicable to this Agreement, from selling, directly or indirectly, any Products to customers outside the Territory, Region and/or the Field or, to the best of Heska’s knowledge, Products otherwise intended for use outside the Territory, Region and/or outside the Field. 7. Section 2.5.Section 2.5 “New Product Development”, of the OriginalAgreement is hereby deleted in its entirety and replaced with the following: Boule shall provide timelines acceptable to Heska for the development of [***].Should Boule fail [***], Heska shall have the right to sell a similar system without the loss of rights to distribute Boule products Heska is then currently distributing, including, without limitation, the rights to distribute Products. 8. Section 3.4.The first paragraph of Section 3.4 “Delivery and Acceptance”, of the Original Agreement is hereby deleted in its entirety and replaced with the following: 3.4 Delivery and Acceptance.Product shall be delivered F.O.B. Stockholm, Sweden or F.O.B Beijing, China (INCOTERMS 2000), at Boule’s option, and shall otherwise be delivered in accordance with Heska’s instructions and to the location specified by Heska. 9. Section 3.7 “New Products”, of the OriginalAgreement is hereby modified by adding the following as the final sentence of Section 3.7: Should the Parties fail to reach such terms within 90 days, Heska shall have the right to sell a similar system without the loss of rights to distribute Boule products Heska is then currently distributing, including, without limitation, the rights to distribute Products according to this Agreement, and Boule shall have the right to distribute such New Product through other distributors within the Territory and Region; provided, however, that Boule shall not offer or enter into any agreement or other arrangement with respect to such New Product with a third party on terms more favorable to such third party than those offered in writing to Heska. 2 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. Section 5.4.Section 5.4 “Complaints/Recalls”, of the Original Agreement is hereby deleted in its entirety and replaced with the following: 5.4 Complaints/Recalls.Boule will use reasonable efforts to assist Heska in investigating and correcting any problems Heska or its customers may experience with the Product.Such efforts will include visiting the Territory or Region by Boule’s representatives only where deemed necessary by Boule.Heska will use reasonable efforts to implement any corrective action deemed necessary by Boule.Heska further agrees to reasonably cooperate with Boule in any mandatory or voluntary Product recall by assisting in the notification of all affected customers, using materials and documentation that are mutually acceptable to the Parties. The sharing of Heska’s expenses to implement the corrective action shall be negotiated in good faith. Section 5.7.Section 5.7 “Approvals, Etc.”, of the Original Agreement is hereby deleted in its entirety and replaced with the following: 5.7 Approvals, Etc.Heska shall at its own expense obtain all approvals and other authorizations and file all notices which are required to be obtained or filed for the sale and use of the Product in the Territory or the Region.Moreover, Heska shall keep Boule currently informed of all laws, rules and regulations applicable in the Territory or the Region directly affecting the sale and use of the Product.The Parties acknowledge the Products are currently not regulated by any government agency within the Territory or the Region.Should the Products become regulated during the term of this Agreement, the Parties shall negotiate in good faith terms and conditions for allocating the responsibility and costs for obtaining regulatory approval. Section 6.1.Part (c) of Section 6.1 “Warranty”, of the Original Agreement is hereby deleted in its entirety and replaced with the following: (c) the Product conforms to the specifications as set forth in Appendix B and are free from defects in material and workmanship during a fifteen (15) month warranty period under normal use from the date of delivery as per Section 3.4 (“Warranty Period”) for the Analyzers and 12 month minimum expiration dating for reagents.The warranty covers, at Boule’s exclusive choice, its replacement or repair of the non-conforming or defective Product.If requested by Boule, Heska shall return to Boule at Boule’s cost and expense the non-conforming or 3 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. defective Product.In order to avail itself of its rights hereunder Heska shall have given Boule notice in writing of the non-conforming or defective Product within the Warranty Period.Save as stipulated in this paragraph (c) Boule shall not be liable in any respect of any non-conforming or defective Product. Section 6.2 Section 6.2 “Repairs”, of the OriginalAgreement is hereby deleted is hereby deleted in its entirety and replaced with the following: 6.2Repairs: The following is applicable for repairs: (a) Out-Of-Box Failure Repairs. For Out-of-Box Failures, Boule shall reimburse or credit Heska at $[***] USD per hour up to a maximum of [***] hours per Analyzer for time required to repair such non-conforming Analyzer. In addition, Boule shall reimburse Heska for actual shipping expenses incurred to transport such non-conforming Product to Heska’s designated repair facility up to a maximum of $[***] per Analyzer, and Boule shall provide all parts required to perform repair for Product at no cost to Heska.If requested by Boule, Heska shall return to Boule at Boule’s cost and expense the non-conforming or defective Parts. Heska shall provide Boule an invoice for labor including a copy of the Service Work Order documenting the Out-of-Box Failure repair, and any transportation charges associated with the return of the Product to Heska’s designated service facility. (b) Warranty Repairs.During the Warranty Period, Heska shall at the request of Boule and may at Heska’s choice elect to provide warranty service at Heska's designated facilities for the repair of defective Products.Boule shall provide all parts required to perform repair for Product under warranty at no cost to Heska. Boule agrees to provide, at Boule's sole expense, one (1) week of service training to Heska's personnel at Heska's facility.Boule further agrees to provide additional training, as requested by Heska, at a mutually acceptable consulting rate.Boule will provide an initial pool of five (5) Analyzers to the extent the BM800Veterinary Hematology Analyzer (HemaTrue™ Veterinary Hematology Analyzer) is replaced by a similar three (3) part veterinary analyzer, to serve as loaners to Heska's customers during warranty service repairs.The Parties agree that additional Analyzers may be added to the pool of loaner units depending on mean time between failure (MTBF) rates and service turn around times required to perform warranty service repairs. 13. Purchase Minimum. Boule acknowledges Heska has met its minimum purchase obligation for 2008, 2009 and 2010.The minimum purchase commitment for 2011 shall be [***] Analyzers. 14. Appendix A4.Appendix A4 of the Original Agreement is hereby deleted in its entirety and replaced with Appendix A4 attached hereto. 4 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. 15. Appendix A5.Appendix A5 of the Original Agreement is hereby deleted in its entirety and replaced with Appendix A5 attached hereto. 16. Appendix B. Appendix B of the Original Agreement is hereby deleted in its entirety and replaced with Appendix B attached hereto. 17. Mutual Waiver.Both parties agree that all invoices issued as of the Effective Date are proper, accurate and complete and neither party deems the other to be in breach of the Original Agreement as of the Effective Date. 18. No Other Changes.Except as expressly modified by this Amendment No. 7, all other provisions of the OriginalAgreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties have executed this Amendment by their duly authorized representatives. SIGNED: Heska CorporationBoule Medical AB By:/s/ Michael J. McGinley By:/s/ Ernst Westman Name: Michael J. McGinleyName: Ernst Westman Title: President and Chief Operating OfficerTitle: Chief Executive Officer Date:June 29, 2011Date:June 23, 2011 5 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. Appendix A4 This Appendix forms an integrated part of the Supply and Distributorship Agreement between BOULE and HESKA. Payment for one hundred percent (100%) of the units of the Products listed below shall be made in Euros.The initial Euro price for each of such Products shall be the price set forth below, subject to adjustment for actual changes in raw material and labor costs pursuant to the last paragraph of Section 4.1 of the Supply and Distribution Agreement. Boule P/N Description Price Net Instrument cover, Heska [***] eur Display Grounding Bar Short [***] eur Display Grounding Bar Long [***] eur 1010921_S Start plate VET [***] eur Lid to Cubitainer [***] eur 1021136_S Tube holder, Heska [***] eur Flat display cable, shielded [***] eur 1030127_S Power cord Main board [***] eur 1030128_S Cable blood detector [***] eur 1030129_S BB cable, Mixingchamber cable [***] eur 1030140_S Cable Coax WBC [***] eur 1030142_S Cable, photometer [***] eur 1030143_S Ground cable [***] eur Valve cable 5 assy [***] eur 1040017_S Contact plate cover ground x10 [***] eur Extension spring [***] eur Keyboard folio CBC [***] eur Rubber washer [***] eur Transport Fuse, Tubing [***] eur Door, CBCDiff [***] eur Tube holder [***] eur 1080058_S Pinch valve head x10 [***] eur 1090719_S Switch cable MCI [***] eur 1090787_S Cable, Start Micro switch [***] eur 1090796_S Switch [***] eur Start plate 1 [***] eur Motor assy connected Heska [***] eur 1090910_S Tube valve complete [***] eur 1090916_S Membrane pump [***] eur 1090919_S Level detector complete [***] eur 1090921_S WBC measuring chamber complete [***] eur 1090922_S Cap. Holder complete RBC [***] eur 1090927_S Shear valve complete [***] eur 1090928_S Display complete [***] eur 1090929_S Display incl. touch BM800 [***] eur 1090933_S Asp. washing cup complete [***] eur 1090941_S Drain cup [***] eur 6 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. 1090945_S RBC measuring chamber complete [***] eur Barcode reader, Medonic [***] eur 1091043_S RBC pipette incl. tubes [***] eur 1091044_S WBC metering unit incl. tubes [***] eur 1091050_S RBC metering unit incl. tubes [***] eur 1091061_S WBC pipette incl. tubes [***] eur 1091091_S Mixer motor [***] eur Clog Filter Device [***] eur 1091152_S Aspiration whole blood [***] eur Level Detector Lyse Vet [***] eur Level Detector Diluent Vet [***] eur 1091161_S Liquid filter kpl. [***] eur 1091165_S Capillary holder WBC [***] eur Front assy. BM800 Heska [***] eur 1091227_S MPA handle assy [***] eur 1091232_S MPA assy [***] eur 1091234_S CPU board, assy [***] eur 1091244_S Valve board BM800 tested [***] eur Bottle tray assy [***] eur 1091250_S Level detector yellow assy [***] eur 1091251_S Level detector red assy [***] eur 1091252_S Level detector blue assy [***] eur 1091268_S DC air pump assy. [***] eur Lifting strap [***] eur 1120074_S Display board BM800 [***] eur 1120078_S Switched Powerboard [***] eur Cylindr.isol. C15/15 M4x4 55 [***] eur Locking washer [***] eur Locking washer black CCLR2 [***] eur Tube PVC 3,0 x 1,5 [***] eur Port, Reagent Level Sensor,Red [***] eur Port, Reagent lvl sensor, Ylow [***] eur Clips for door [***] eur 1140643_S Transformer BM800 [***] eur 1140703_S Cable for CAN COM. 0,5m BM800 [***] eur 1150495_S KNF Liquid Pump [***] eur Repairkit Waste pump KNF [***] eur Back Flush Syringe Kit [***] eur MPA accessories kit [***] eur Case long, complete [***] eur Case short, complete [***] eur Handle complete [***] eur Ind. lower [***] eur Cover plate filter board [***] eur Indicator housing [***] eur Rolled threadball screw [***] eur Guiding rod [***] eur Guiding wheel [***] eur Measuring tube [***] eur Rear valve [***] eur Housing upper glass cyl. [***] eur 7 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. Glass Cylinder [***] eur Lacquer notation [***] eur Detector [***] eur Rear valve part US [***] eur Tube, ground connector [***] eur Gearbox machining [***] eur Capillary Tube Holder, Complete [***] eur Counting cup RBC compete [***] eur Counting cup WBC compete [***] eur Gearbox complete [***] eur Asp. Pipette Whole Blood [***] eur Sealing rod complete [***] eur Sealing piston complete [***] eur 5306026_S Mixing cup complete [***] eur MPA mounted [***] eur Motor assy connected [***] eur Waste pump 60Hz mounted [***] eur Detector cable mix cup CBC [***] eur Cable blood detector [***] eur Cable Assy servo potm. [***] eur Photocell, HGB, complete [***] eur 5308009_S Cable, coax, RBC, L420 [***] eur Cable Assy Start/Stop [***] eur Cable Assay HGB lamp [***] eur Cable Assy optoswitch/syring [***] eur PCB CPU 530 complete tested [***] eur PCB power mounted tested [***] eur PCB amplifier mounted & tested [***] eur Mixing cup [***] eur Asp. pip. predil. blood / upps [***] eur Valve part f. [***] eur Valve house [***] eur PCB display mounted tested [***] eur Tubing FEP 0.7 x 1.5 [***] eur Repair kit for waste pump [***] eur Washer 0734 nylon svart [***] eur Filter VG9 4mm Ø 8 [***] eur Pin CP 4*25 A1m6 [***] eur Gearbox type F, 4 1/6 [***] eur Rod Sealing Guidence Cap [***] eur Plastic cover PVC print Medoni [***] eur Plastic cover PVC 350*430* [***] eur Bi pin lamp with tech.addendum [***] eur N/A Vet Mixing rotor 3 ml (HemaTrue) [***] eur 8 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. Appendix A5 This Appendix forms an integrated part of the Supply and Distributorship Agreement between BOULE and HESKA. Heska agrees to make orders of the following Products in units divisible by two.Payment for fifty percent (50%) of the units in each shipment shall be made in Euros and fifty percent (50%) in U.S. dollars.The Euro price shall be as listed below, subject to adjustment for actual changes in material and labor costs pursuant to the last paragraph of Section 4.1of the Supply and Distribution Agreement.The U.S. dollar prices shall be as listed below, subject to adjustment for actual changes in material and labor costs pursuant to the last paragraph of Section 4.1of the Supply and Distribution Agreement. Art no Description Price Net Euro Price Net USD INSTRUMENTS HemaTrue™ Veterinary Hematology Analyzer System with MPA [***] [***] 9 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. Appendix B Product Specifications: HemaTrue™ Veterinary Hematology Analyzer Measuring principle RBC, WBC, PLT Impedance Measuring principle HGB Photometer, Cyanide free method 535nm ±5nm Programmable WBC Discriminator Yes Sampling system Closed shear valve Parameters reported RBC, MCV, HCT, PLT, MPV, HGB, MCH, MCHC, WBC, RDW%, RDW abs, LYMPH abs, MONO abs, GRAN abs, LYMPH%, MONO%, GRAN % Size distributions printed for RBC, PLT and WBC diff Aspirated blood volume (open tubes) < 125 µl Blood volume using the Micropipette Adapter (MPA) 20 µl LCD Graphical color touch screen, 240 columns x 320 rows Keyboard Virtual incorporated keyboard (External keyboard possible) Analysis time < 1 minute QC capabilities Mean, SD, CV, Levey-Jennings HGB correction on high WBC counts Yes System information messages on parameter abnormalities Yes Floating discriminator RBC/PLT Yes (position printed) Automatic HGB blank on each sample Yes Carry over RBC, HGB, WBC ≤ 1%, PLT ≤ 2% Barcode reader input Yes Serial output Yes (Conformed to standard EN 60950) Power consumption (operational) Max 100 VA Power consumption (standby) Max 20 VA Mains frequency 50-60 HZ Mains voltage 100-240 VHZ Effective mains current Max. 2 A Certified external mains power supply AML 150PS24 >2556 or FDF 1503-A-24-C14 (51441) Built-in test/adjustment programs Yes Temperature 18-32° C (64-90° F) Humidity (non-condensing) Up to 80% Dimensions (HxWxD) 410x290x460 mm (16.1 x 11.4 x 18.1 in) Weight ≤ 18 kg (Standard Version) (≤ 40 lb) 10
